Citation Nr: 0333437	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-21 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for left wrist 
synovitis, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for status post 
fracture, left calcaneus, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for status post stress 
fracture, right calcaneus, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to a compensable rating evaluation for 
epididymitis.  


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from August 1977 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The Board notes that the veteran requested a hearing in 
December 2002.  In January 2003, he withdrew his request for 
a hearing in.  There are no other outstanding hearing 
requests of record.


FINDINGS OF FACT

1.  The veteran's left wrist synovitis is not manifested by 
ankylosis.  

2.  The veteran's left calcaneus has not been manifested by 
marked limitation of motion, ankylosis, or other moderately 
severe foot injury.

3.  The veteran's right calcaneus has not been manifested by 
marked limitation of motion, ankylosis, or other moderately 
severe foot injury.

4.  The veteran's epididymitis is not manifested by complete 
atrophy or removal of the testicles.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating evaluation in excess 
of 10 percent for left wrist synovitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 
(2003).

2.  The schedular criteria for a rating evaluation in excess 
of 10 percent for status post fracture, left calcaneus, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2003).

2.  The schedular criteria for a rating evaluation in excess 
of 10 percent for status post stress fracture, right 
calcaneus, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2003).

4.  The schedular criteria for a compensable rating 
evaluation for epididymitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, 
Diagnostic Code 7523 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's increased rating claims were 
filed in May 2002 and remain pending.  As such, the VCAA is 
applicable to the veteran's claims. 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a July 2002 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an October 2002 statement of the case , the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claims had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In a May 2002 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board concludes that the VCAA notification letter sent to 
the veteran in May 2002 is legally sufficient.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held that 
38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to 
the extent they provide a claimant "not less than 30 days" 
to respond to a VCAA notification letter because the 
regulations are contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  

In this case, the May 2002 letter requested a response within 
30 days.  At the same time, however, more than one year has 
now passed since that notification was provided.  In 
addition, in May 2002, the veteran asserted that he had no 
additional evidence to submit in support of his claim and 
indicated that the RO should "go ahead and process my 
claim."  Further, in a January 2003 statement the veteran 
indicated that he no longer wanted a personal hearing and 
wanted his case forwarded to the Board for a decision.  
Finally, in a VA letter dated in February 2003 the veteran 
was informed that within 90 days of the date of the letter or 
until the Board issued a decision in his case, whichever came 
first, he could send additional evidence to the Board 
concerning his appeal.

Under the foregoing circumstances, the Board considers the 
duty to notify has been met.  

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA outpatient treatment records have been received 
and the veteran was provided with a VA examination in June 
2002.  

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  



B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; VA outpatient 
treatment records; and a VA examination report.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2003).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Left wrist synovitis

The veteran is currently assigned a 10 percent disability 
rating for left wrist synovitis under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5020-5215 (2003).  The veteran now contends 
that his left wrist is more disabling than previously 
evaluated, and he has appealed for an increased rating.  

Under Diagnostic Code 5215, a 10 percent disability rating is 
assigned for dorsiflexion of less than 15 degrees.  A 10 
percent disability rating is also assigned for palmar flexion 
limited in line with forearm.  See 38 C.F.R. § 4.71a (2003).  
A separate diagnostic code pertaining to wrist disabilities 
is Diagnostic Code 5214, ankylosis of the wrist.

During VA outpatient treatment in August 2000, the veteran 
complained of left wrist pain.  Upon examination, it was 
noted that the veteran's left wrist had full range of motion 
and that he was able to fully extend and flex the wrist, as 
well as pronate and supinate.  In February 2002, the veteran 
again complained of left wrist pain.  He again had full range 
of motion.  

At his June 2002 VA examination, the veteran complained of 
constant left wrist pain for past 15 years.  He reported 
pain, weakness, stiffness, instability, and lack of 
endurance.  He denied recurrent subluxation, dislocation, 
inflammation, or swelling.  He indicated that he had 
difficulty typing to perform effectively at work.  Upon 
examination, it was noted that the veteran was right hand 
dominant.  The appearance of his left wrist exhibited no 
swelling, effusion, or abnormal movement.  He had 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees, and ulna deviation to 45 
degrees.  The examiner noted that the veteran's left wrist 
was not additionally limited by pain, fatigue, or weakness.  
Ultimately, the veteran was diagnosed with left wrist 
synovitis with mild degenerative changes.  The examiner also 
commented that the veteran could perform at his normal 
activities if allowed periodic rests when his wrist became 
painful to motion.

A June 2002 X-ray of the veteran's left wrist revealed mild 
degenerative changes.  No fractures or dislocation were seen.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent for the veteran's left wrist 
synovitis.  

The evidence of record has shown that while the veteran has 
complained of constant left wrist pain, the June 2002 VA 
examination report noted that he had full range of motion of 
the left wrist, exhibiting dorsiflexion to 70 degrees and 
palmar flexion to 80 degrees.  There is also no objective 
evidence of ankylosis.  

The Board has considered whether an increased disability 
rating is warranted for the veteran's left wrist synovitis 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2003) pursuant to 
the Court's holding in DeLuca.  In this case, however, the 
veteran is receiving the maximum schedular evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5215, for a left wrist 
disability, and absent ankylosis of the wrist.  In Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined 
that if a claimant is already receiving the maximum 
disability rating available, it is not necessary to consider 
whether 38 C.F.R. § 4.40 and 4.45 are applicable.

The Board observes in passing that, although not specifically 
characterized as such, it appears that the RO applied DeLuca 
considerations in July 2002 when it continued the 10 percent 
rating based on left wrist limitation of motion and painful 
motion. 

In short, the Board has been unable to identify evidence 
demonstrating that the veteran's service-connected left wrist 
synovitis displays ankylosis of the wrist, or that an 
increased disability is otherwise approximated.  The Board 
thus finds that an increased disability evaluation is not in 
order and the veteran's claim is accordingly denied.  

2.  Residuals of Fractures of the Left and Right Calcaneus

The veteran is currently assigned a 10 percent disability 
rating for status post fracture, left calcaneus, and a 10 
percent disability rating for status post stress fracture, 
right calcaneus, under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2003).  The veteran now contends that 
his bilateral calcaneus disabilities are more disabling than 
previously evaluated, and he has appealed for increased 
ratings.  

Under Diagnostic Code 5271, a 10 percent disability rating is 
assigned for moderate limitation of motion of the ankle.  A 
20 percent disability rating is also assigned for marked 
limitation of motion of the ankle.  See 38 C.F.R. § 4.71a 
(2003).  Separate diagnostic codes pertaining to ankle/foot 
disabilities include Diagnostic Code 5270 (ankylosis of the 
ankle), Diagnostic Code 5272 (ankylosis of the subastragalar 
or tarsal joint), Diagnostic Code 5273 (malunion of os calcis 
or astragalus), Diagnostic Code 5274 (astragalectomy), and 
Diagnostic Code 5284 (other foot injuries).

During VA outpatient treatment in August 2000, the veteran 
complained of bilateral ankle pain when standing for long 
periods of time.  It was noted that the veteran was a truck 
driver and therefore allowed to sit for an extended period of 
time. 

At his June 2002 VA contract examination, the veteran 
reported constant pain in both of his heels, occurring since 
1977.  He reported having pain, weakness, stiffness, 
instability, and abnormal motion.  He denied swelling, 
inflammation, and locking.  He stated that after 
approximately 5 minutes of standing, both of his feet became 
painful and he would need to sit down and rest.  Upon 
examination, the examiner commented that the veteran's bone 
condition was not actively infected and that he did not 
report any episodes of osteomyelitis.  In addition, no 
constitutional symptoms associated with the bone condition 
were observed.  An examination of the veteran's feet did not 
show any evidence of abnormal weight bearing and no gross 
deformities were observed.  The veteran's posture and gait 
were normal.  While tenderness of both heels was noted, there 
was no evidence of painful motion of the feet.  There was 
also no evidence of limited standing or walking.  Ultimately, 
the veteran was diagnosed with status post stress fracture of 
his right and left calcaneus.  It was noted that he could 
perform his normal activities if he was allowed periodic 
rests when his feet became painful to function.  

June 2002 X-rays of the veteran's ankles revealed no 
fractures or dislocations of the left or right calcaneus.  No 
significant abnormalities were observed. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent for the veteran's left 
calcaneus and a rating in excess of 10 percent for the 
veteran's right calcaneus.
 
The evidence of record has shown that while the veteran has 
complained of constant bilateral heel/ankle pain, the June 
2002 VA examination report noted that there was no evidence 
of abnormal weight bearing, painful motion of the feet, or 
evidence of limited standing or walking.  There is also no 
objective evidence of ankylosis, malunion of os calcis or 
astragalus, or astragalectomy.  Moreover, there was no 
evidence of marked limitation of motion of the ankle or flat 
feet. 

There is also no evidence of moderately severe symptomatology 
associated with the veteran's bilateral calcaneus such that 
increased ratings would be warranted under Diagnostic Code 
5284.  This determination is consistent with X-ray evidence 
in June 2002 which revealed no abnormal findings.

The Board also finds that a rating in excess of 10 percent is 
not warranted for the veteran's bilateral calcaneus on the 
basis of functional loss due to pain, weakened movement, 
excess fatigability, or pain on movement.  See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca, supra.  While the evidence 
indicates that the veteran complained of pain, weakness, 
stiffness, and instability, this degree of functional loss 
has already been contemplated in the awarded 10 percent 
rating.  The Board finds that additional functional loss, 
excess fatigability, and pain on movement are thus not 
supported by adequate pathology such that would warrant a 
rating higher than that currently assigned.  Of note, on 
examination the veteran's feet did not reveal any painful 
motion.  As such, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 have been considered, but they do not provide a basis 
for an increased rating under these circumstances.  

In short, the Board has been unable to identify evidence 
demonstrating that the veteran's service-connected bilateral 
calcaneus warrants a rating in excess of 10 percent or that 
an increased disability rating is otherwise approximated.  
The Board thus finds that a rating in excess of 10 percent 
for the veteran's right and left calcaneus is not in order 
and the veteran's claim is accordingly denied.  

3.  Epididymitis

The veteran is currently assigned a noncompensable disability 
rating for epididymitis under the provisions of 38 C.F.R. § 
4.115b, Diagnostic Code 7523 (2003).  The veteran now 
contends that his epididymitis is more disabling than 
previously evaluated, and he has appealed for increased 
ratings.  

Under Diagnostic Code 7523, a noncompensable disability 
rating is assigned for complete atrophy of one testis.  A 20 
percent disability rating is assigned for complete atrophy of 
both testis.  See 38 C.F.R. § 4.115b (2003).  In addition, 
chronic epididymo-orchitis is rated as a urinary tract 
infection, with tubercular infections to be rated in 
accordance with 38 C.F.R. §§ 4.88b or 4.89.  See 38 C.F.R. § 
4.115b, Diagnostic Code 7525 (2003).  Urinary tract 
infections requiring long-term drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management are assigned a 10 percent rating, 
whereas urinary tract infections with evidence of recurrent 
symptomatic infection requiring drainage and frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management is assigned a 30 
percent rating.  38 C.F.R. § 4.115a (2003).

At his June 2002 VA contract examination, the veteran 
reported that he had suffered from painful testicles since 
1995.  He stated that he urinated 3-4 times every 2 hours 
during the day.  He reported that urinating was not painful 
and there were no difficulties starting his urine stream.  He 
did not report urinary incontinence and it was noted that his 
disorder did not cause sexual dysfunction.  Upon examination, 
the veteran's penis was normal and his testicles were present 
bilaterally with slight tenderness to the left testicle.  The 
testicles were normal in size, shape, and consistency.  
Ultimately, the veteran was diagnosed with epididymitis 
manifested by chronic tenderness in the left testicle.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for the veteran's epididymitis.
 
The evidence of record has shown that the veteran has 
"slight tenderness" of the left testicle.  There is no 
evidence of abnormal size, shape, or consistency.  In 
addition, there is no evidence that the veteran suffers from 
sexual disfunction.  Absent evidence of complete atrophy or 
removal of both testicles or urinary tract infections 
requiring long term drug therapy, 1-2 hospitalizations per 
year and/or intermittent intensive management, a compensable 
rating is not warranted.  

In short, the Board has been unable to identify evidence 
demonstrating that the veteran's service-connected 
epididymitis warrants a compensable rating evaluation.  The 
veteran's appeal is accordingly denied.  

C.  Extraschedular consideration

In the July 2002 rating decision, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service-connected left wrist synovitis.  Since this matter 
has been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003).  See also 
VAOPGCPREC 6-96.

The Board notes that there is no indication that the RO 
considered the application of the regulations concerning 
extraschedular ratings for the veteran's bilateral calcaneus 
or epididymitis claims.  See 38 C.F.R. § 3.321(b) (2003).  In 
the absence of a specific finding on the part of the RO that 
an extraschedular rating was not warranted, the Board may not 
address that matter.  See VAOPGCPREC 6-96 (August 16, 1996); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his left wrist synovitis has 
resulted in marked interference with employment so as to 
render impracticable the application of the regular schedular 
standards.  In addition, the veteran has not presented 
evidence to show that he has been hospitalized after service 
due to left wrist synovitis.  While the veteran has asserted 
that disability causes pain and impairment, such impairment 
is contemplated in the disability ratings that have been 
assigned.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, the veteran's service-connected left wrist 
synovitis does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003).  Accordingly, an extraschedular 
evaluation is not warranted.




ORDER

Entitlement to a rating in excess of 10 percent for left 
wrist synovitis is denied. 

Entitlement to a rating in excess of 10 percent for status 
post fracture, left calcaneus, is denied.

Entitlement to a rating in excess of 10 percent for status 
post stress fracture, right calcaneus, is denied. 

Entitlement to a compensable rating for epididymitis is 
denied. 



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



